department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b02 genin-101022-12 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ---------------------- ------------------------------- ------------------------ --------------------------------------- ------------------------ dear -------------------- this letter responds to your request for information dated date you asked whether taxpayers may amend their returns to claim an investment theft_loss deduction under revproc_2009_20 2009_14_irb_749 as modified by revproc_2011_58 2011_50_irb_849 section dollar_figure of revproc_2011_1 2011_1_irb_1 provides that the internal_revenue_service may issue an information_letter the purpose of which is to call attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts accordingly the following discussion is provided for general information purposes only and does not constitute a ruling revproc_2009_20 provides an optional safe_harbor for taxpayers to deduct losses from certain criminally fraudulent investment arrangements or so-called ponzi schemes revproc_2009_20 allows a qualified investor to deduct a qualified loss as a theft_loss under sec_165 of the internal_revenue_code and provides simplified procedures to determine the amount of the theft_loss deduction see sec_5 of revproc_2009_20 the procedure defines a qualified loss as a loss resulting from a specified fraudulent arrangement in which as a result of the conduct that caused the loss the lead figure or figures of the scheme is criminally charged under state or federal_law with the commission of fraud embezzlement or a similar crime that if proven would meet the definition of theft for purposes of sec_165 see section dollar_figure of revproc_2009_20 there are additional requirements relating to the type of criminal charge whether an admission by the lead figure is alleged and appointment of a receiver or trustee for the fraudulent arrangement or assets of the arrangement being frozen genin-101022-12 deaths of lead figures in certain ponzi schemes prevented government authorities from charging them with criminal theft in these situations qualified investors would have been unable to meet the definition of a qualified loss in revproc_2009_20 solely due to the death of the lead figure revproc_2011_58 provides additional procedures that address these situations revproc_2009_20 and revproc_2011_58 apply to losses for which the discovery year is a taxable_year beginning after date section of revproc_2009_20 and sec_4 of revproc_2011_58 to claim a theft_loss deduction using the safe_harbor the qualified investor must attach a completed and signed statement provided in appendix a of revproc_2009_20 and a completed and properly marked form_4684 casualties and thefts to the qualified investor’s timely filed federal_income_tax return for the discovery year see section of revproc_2009_20 section of revproc_2009_20 does not specify that the required information be included only on an original federal_income_tax return section does not prevent a qualified investor from claiming a deduction under the safe_harbor on a timely filed amended_return for years before the publication of revproc_2011_58 for which the statute_of_limitations has not expired revproc_2011_58 does not modify section of revproc_2009_20 investors that did not qualify to claim a theft_loss deduction under revproc_2009_20 because of the death of the lead figure that would be eligible under revproc_2011_58 may have filed income_tax returns for the discovery year the identical effective dates for both revenue procedures reflects a determination that qualified investors may amend previously filed returns to claim a theft_loss deduction using the safe_harbor provided by revproc_2009_20 and modified by revproc_2011_58 if the other requirements to use the safe_harbor are met this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling if you have any additional questions please contact ----------------------------or myself at ----------------------- sincerely norma c rotunno senior technician reviewer branch associate chief_counsel income_tax accounting cc
